El Juez Asociado Señor Todd, Jr.,
emitió la opinión del tribunal.
Se trata de nn caso sobre nulidad de inscripción de na-cimiento de nn bijo. Se alega en la demanda qne Ana Car*580men del Valle y el demandante contrajeron matrimonio en Manatí el día 5 de marzo de 1942, después de haber sido el demandante acusado del delito de seducción y que desde dicha fecha las partes se separaron sin que hayan tenido relaciones maritales de clase alguna; que el día 8 de no-viembre de 1943, la codemandada, Ana Carmen del Valle hizo inscribir e inscribió en el Registro Demográfico de Puerto Rico el nacimiento de la codemandada Carmen Milagros Cubano del Valle, como hija legítima del demandante habida durante el matrimonio y nacida el 4 de noviembre de 1943; que el demandante no es el padre de la referida niña, nacida veinte meses después del matrimonio y de la separación absoluta de los contrayentes; que la demandada Ana Carmen del Valle ha venido y viene sosteniendo re-laciones íntimas e ílicitas con otro hombre.
Celebrado el juicio, la corte inferior declaró sin lugar la demanda por entender que, de acuerdo con la prueba, no se demostró, según exige el artículo 113 del Código Civil (ed. 1930) (1) la imposibilidad física del marido para te-ner acceso con su mujer en los primeros ciento veinte días de los trescientos que hubiesen precedido al nacimiento del hijo.
El demandante apeló y en este recurso alega que la corte sentenciadora erró al no permitir las declaraciones de Angel Manuel Arroyo y de otro testigo; al no admitir en evidencia el expediente del mismo tribunal sobre el divor-cio del demandante y la codemandada y al apreciar la prueba.
Con el testigo Angel Manuel Arroyo el demandante pretendió demostrar relaciones, aparentemente ilícitas, de su esposa con José Maldonado en el año 1942. Se opuso la *581demandada y la corte sostuvo la objeción fundándose en que la única prueba admisible en un caso en que se impugna la legitimidad de un hijo es aquélla que tiende a demostrar la imposibilidad física del marido para tener acceso con su mujer a que se refiere el artículo 113 del Código Civil, supra. Como ejemplos de dicba imposibilidad enumeró la au-sencia, la impotencia por cualquier enfermedad, la prisión o la muerte del marido.
No erró la corte al no admitir dicba prueba. No está autorizada su admisión por el artículo 113, el cual expre-samente probibe su admisión, ya que el adulterio de la es-posa no implica imposibilidad física del marido para tener acceso con su mujer. Aun cuando de nuestro código fue eliminado el artículo 109 del Código Civil de España que pro-vee que “El bijo se presumía legítimo, aunque la madre hu-biese declarado contra su legitimidad o hubiese sido con-denada como adúltera”, el comentario que hace Manresa a la última parte de dicho artículo, expone, a nuestro juicio, la razón de por qué prueba de adulterio no debe ser admi-tida, bajo el precepto de nuestro artículo 113, supra. Dice dicho autor al Tomo I, pág. 504 de sus Comentarios al Có-digo Civil (quinta edición): “Pero hay otra razón más poderosa que obliga a rechazar la prueba de confesión o adulterio probado, y es que el momento de la concepción no se puede determinar cuando una mujer cohabita en una misma época con dos hombres, ni puede ella misma conocer cuál de ellos engendró al hijo, que bien pudiera ser del padre....”
 No se cometió el primer error, y tampoco el segundo, pues si bien la corte no admitió el expediente de la acción de divorcio, visto y resuelto antes de verse y resolverse la presente acción, aunque ésta se inició con anterioridad a aquélla, al resolver el presente caso el juez se refirió a la opinión emitida al dictar la sentencia de divorcio para explicar una aparente contradicción en cuanto a *582la credibilidad que le mereció cierta prueba en uno y otro caso. La cuestión fue la siguiente: en la acción de divorcio por la causal de separación la codemandada declaró que bahía tenido relaciones carnales con su marido en una oca-sión durante el transcurso de los tres años. El deman-dante lo negó y la corte en su opinión dijo que no liabía que-dado convencida de ese heclio. En el presente caso la co-demandada de nuevo declaró sobre las relaciones íntimas que había tenido un día con el demandante y la declaración de una tía suya tendió a corroborar que el demandante ha-bía ido a buscar a la demandada dicho día. La corte, en el presente caso, se expresó así:
“Se alegó también que en la segunda demanda de divorcio pre-sentada por él, se dictó sentencia por separación de más de tres años, y que esta Corte no dió crédito entonces a la prueba sobre el en-cuentro entre ambos donde ella alega bubo el contacto carnal. La prueba ahora fué más corroborada.
“En dicho juicio de divorcio, ella declaró lo mismo que en el caso presente, sobre el contacto carnal, y por eso dijimos que ella trataba de justificar el nacimiento de la hija, en el sentido de expli-car a la Corte por qué la tenía a pesar de no haber vivido con el esposo.
“No estábamos entonces resolviendo sobre la paternidad, y aun si ahora tuviésemos la misma duda, a falta de una prueba robusta sobre la imposibilidad física del demandante para tener acceso a su mujer, tendríamos que fallar a favor de la demandada yen bien de la niña.”
El hecho de que la corte, en dos acciones distintas, apre-cie la declaración de un testigo sobre determinado hecho en forma distinta, no constituye necesariamente error, espe-cialmente cuando en la segunda acción hay otra prueba que, en alguna forma, tiende a corroborar dicha declaración.
Por último, sostiene el apelante que la corte erró al apreciar la prueba. Hemos examinado detenidamente la transcripción de la evidencia y estamos convencidos de que la presentada por el demandante no demostró su imposibilidad física para tener acceso con su mujer. El hecho de *583que se separaran después de contraído matrimonio el 5 de marzo de 1942, quedándose ella en Manatí y trasladándose él, según declaró el demandante, a Arecibo en abril de 1942, no es suficiente para dejar establecida dicha imposibilidad y además, existe la declaración de la codemandada, creída por la corte, de qne el 25 de marzo de 1943 tuvo contacto camal con el demandante. La niña nació el 4 de noviembre de 1943, o sea después de los ciento ochenta días siguientes al de la celebración del matrimonio y antes de los trescien-tos días siguientes a su disolución que establece el artículo 113, supra.
Como bien dijo la corte inferior: “Era el demandante el que tenía que probar en este caso dicha imposibilidad. Le-jos de eso, se demostró que él vivía en el mismo pueblo de Manatí al tiempo de la concepción de la niña, es decir, que ni siquiera la ausencia puede ser causa para justificar una nulidad. ’ ’
En el caso de Núñez v. Lacot, 32 D.P.R. 81, se probó que los esposos estaban separados, viviendo él en Ponce y ella en Peñuelas, y resolvimos que esa prueba no era suficiente para establecer la ausencia como motivo de la imposibili-dad física y para rebatir la presunción de legitimidad de la hija. El caso de autos es más fuerte, pues las partes vi-vían en Manatí y además la corte consideró probado afirma-tivamente que hubo las relaciones íntimas entre los espo-sos en determinada fecha.

Habiendo dado crédito la corte inferior a la pmieba de la codemandada en este caso, y no estando satisfechos de q_ue <al así hacerlo actuara movida por pasión, prejuicio o parcialidad, como argumenta el apelante en su alegato, pro-cede la confirmación de la sentencia.


(1) E1 artículo 113 dispone:
“Son hijos legítimos los nacidos después de los ciento ochenta días siguien-tes al de la celebración del matrimonio y antes de los trescientos días siguientes a su disolución.
“Contra esta legitimidad no se admitirá otra prueba que la imposibilidad física del marido para tener acceso con su mujer en los primeros ciento veint» días de los trescientos que hubiesen precedido al nacimiento del hijo.”